Citation Nr: 1412647	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbosacral spine, prior to December 11, 2009.  

2.  Entitlement to an initial rating in excess of 20 percent for DJD of the lumbosacral spine, since December 11, 2009.  

3.  Entitlement to an initial compensable rating for bilateral plantar fasciitis with metatarsalgia.  

4.  Entitlement to service connection for laceration, left 5th finger.  

5.  Entitlement to service connection for degenerative disease of the cervical spine.  

6.  Entitlement to service connection for right leg disorder, to include as secondary to the service-connected lumbosacral spine disability.  

7.  Entitlement to service connection for a right knee disorder.


8.  Entitlement to service connection for a right ankle disorder.  

9.  Entitlement to service connection for left rotator cuff strain claimed as left arm numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was granted service connection for DJD, lumbosacral spine, by rating decision of August 2008.  A noncompensable rating was awarded, effective October 11, 2007.  By rating decision of August 2009, the noncompensable rating was increased to 10 percent, effective October 2007.  By rating decision of May 2012, the 10 percent rating was increased to 20 percent, effective December 11, 2009.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  

The issues of entitlement to an initial compensable rating for bilateral plantar fasciitis with metatarsalgia, service connection for degenerative disease of the cervical spine and left rotator cuff strain, claimed as left arm weakness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to December 11, 2009, the Veteran's DJD of the lumbosacral spine was productive of pain, fatigue, and lack of endurance; forward flexion greater than 30 degrees, but less than 60 degrees, or muscle spasm or guarding severe enough to result in abnormal gait is not shown.  

2.  Since December 11, 2009, the Veteran's DJD lumbosacral spine has been productive of flexion of 45 degrees, guarding producing abnormal gait; forward flexion 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine is not shown.  

3.  The evidence of record does not show that the Veteran has residuals of lacerations of the left 5th finger in service or etiologically related to service.  

4.  The competent and credible evidence of record fails to establish a right leg disorder at any time during the appeal period.  

5.  The competent and credible evidence of record fails to establish a right knee disorder at any time during the appeal period.  

7.  The competent and credible evidence of record fails to establish a right ankle disorder at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to December 11, 2009 for DJD of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).  

2.  The criteria for an initial rating in excess of 20 percent since December 11, 2009 for DJD of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013).  

3.  Laceration of the left 5th finger was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013). 

4.  A right leg disorder was not incurred in or aggravated by service, nor is it secondary to the Veteran's service-connected DJD lumbosacral spine.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 

5.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013). 

6.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013). 



Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims for his lumbosacral spine and feet arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

With respect to the service connection claims, the VCAA duty to notify was satisfied by way of November 2007 and January 2008 letters sent to the Veteran.  The letters fully addressed all notice elements in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issues on appeal decided herein. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist an appellant in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2012).  The RO associated the Veteran's service treatment records, and private treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in February 2008 and December 2009 in connection with his service connection claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, as they were predicated on the reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner found that there was no right leg, right knee, residuals, of a laceration of the left 5th finger, or right ankle disorders.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board notes that the Veteran is appealing the initial disability ratings assigned for his lumbosacral spine and feet.  As such, the claims require consideration of the entire time period involved, and staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).


DJD, Lumbosacral Spine 

The Veteran contends that his DJD of the lumbosacral spine is more severe than the current evaluations reflect.  

Prior to December 11, 2009, the DJD of the lumbosacral spine was rated as 10 percent disabling.  Therefrom, he was in receipt of a 20 percent evaluation.  

Under the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.  " Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).  


The Veteran underwent a VA examination in February 2008.  He complained of lumbar stiffness and pain in the middle and lower back on a constant basis.  The pain was said to be elicited by physical activity or stress.  It was relieved by aspirin and using a heating pad.  He denied incapacitation in the past 12 months.  Physical examination revealed no evidence of radiation of pain, spasms or tenderness.  Straight leg raising was negative, bilaterally.  The lumbar spine was not in any fixed position or ankylosis.  Lumbar range of motion was normal.  After repetitive use, however, the Veteran was additionally limited by pain, fatigue, lack of endurance without evidence of incoordination or weakness.  The major functional impact was pain.  Additional limitation in degrees was 0.  There was no intervertebral disc syndrome with nerve root involvement on examination.  The diagnosis was early DJD of the lumbosacral spine, L2-3 and L3-4.  

The Veteran underwent a VA examination in December 2009.  He complained of stiffness, spasm, and decreased motion.  He related he did not experience fatigue, paresthesia, and numbness.  He complained of weakness of the leg, no bowel or bladder problems, and no problems with erectile dysfunction.  Over the past 12 months, he had incapacitating episodes of 3 days.  His posture was normal.  He walked with a limp and was hesitant.  Physical examination revealed evidence of a radiating pain on movement down the right leg.  Muscle spasm was absent.  There was tenderness at T3-S4.  Spinal contour was preserved, although there was tenderness.  There was a guarding movement of the lumbar and sacral spine.  The examination revealed no weakness.  Musculature was normal.  There was negative straight leg raising on the right and positive straight leg raising on the left.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Range of motion was flexion of 45 degrees; extension of 15 degrees; right and left lateral flexion of 30 degrees; and right and left rotation of 30 degrees.  Repetitive range of motion was possible and there was no additional degree of limitation.  Joint function was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination and pain following repetitive use.  The diagnosis was DJD of the lumbosacral spine.  

The medical evidence of record has shown that throughout the appellate period, the Veteran has complained of constant pain of the thoracolumbar spine.  Prior to December 2009, the Veteran's range of motion of the thoracolumbar spine was normal in degree.  There also was no evidence of any incapacitating episodes.  These findings, are productive of no more than the Veteran's already established 10 percent rating for DJD lumbosacral spine.  Forward flexion of greater than 30 degrees but not greater than 65 degrees, nor muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, necessary for a 20 percent evaluation, has not been shown.  

Since December 2009, the medical evidence has shown decreased forward flexion of 45 degrees, and there was guarding severe enough to result in abnormal gait.  These are findings showing disability sufficient to warrant a 20 percent rating.  Forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, necessary to warrant a 40 percent evaluation during this period, has not been shown.  

An evaluation under DC 5243 for intervertebral disc syndrome is also warranted as intervertebral disc syndrome has been shown.  However, in order to warrant a rating in excess of 20 percent, the 40 percent rating for intervertebral disc syndrome requires incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

Note (1): For the purposes of evaluations under diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In this case, the Veteran has been found to have less than one week incapacitating episodes during his December 2009 VA examination.  Only 3 days of incapacitating episodes were noted.  Therefore, a 40 percent rating for intervertebral disc syndrome, is simply not warranted.  

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  Here, some neurological involvement on the left side has been noted, but the Veteran has already been diagnosed and is in receipt of a separate rating for that disability.  

In conclusion, the Board has determined that the Veteran's DJD of the lumbosacral spine has not manifested symptomatology that more nearly approximates the criteria required for greater than 10 percent prior to December 11, 2009 or more than 20 percent, since December 11, 2009.  


Other Considerations 

The Board has considered the Veteran's statements that his lumbosacral spine disability is worse than reflected by the current ratings. Consideration has also been given to the statements of the Veteran.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his chronic lumbosacral spine disability- according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbosacral spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, increased ratings for DJD of the lumbosacral spine are not warranted on a schedular basis. 

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339  (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  " Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The symptomatology of the Veteran's DJD of the lumbosacral spine was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's DJD of the lumbosacral spine disability includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board observes that there is no evidence that the Veteran's DJD of the lumbosacral spine has resulted in frequent hospitalizations or marked interference with employment.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Service Connection

The Veteran contends his residuals, laceration of the left 5th finger, right knee disorder, right ankle disorder, and right leg disorder are related to service.  He stated that he cut his left "pinkie" finger while cutting meat in service.  He also maintains that his right leg disorder is secondary to his service-connected lumbosacral spine disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).   

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show no findings, treatment or diagnosis, for laceration of the 5th left finger, right leg disorder, right knee disorder, or right ankle disorder.  There is no evidence of these disorders shortly after service or for his right leg, right knee, and right ankle, at any time thereafter.  There is an inservice finding of a superficial laceration of the left index finger in August 1986, while fixing a carburetor and a spring went through his finger.  It was treated and he was returned to full duty.  There are also records of various other injuries to the hands in service, but none to the left 5th finger.  The Veteran also underwent VA examinations in February 2008 and in December 2009.  At the February 2008 VA examination, the Veteran indicated that he sustained a scar to his left pinkie finger while cutting meat.  He reported constant pain that allowed him to function without medication.  The diagnosis was scar, left hand fifth digit, status post laceration.  No other diagnosis for any of the aforementioned disorders were made.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for the Veteran's left 5th finger laceration, the VA examiner during the February 2008 VA examination  indicated that there was evidence of a superficial scar  in that area.  However, he related, and the record shows, no evidence of a left 5th finger laceration in service.  The left index finger was lacerated in service while the Veteran was working on a carburetor; however, there is no finding of a finger injury of the left 5th finger while the Veteran was cutting frozen meat.  The finger showed no tenderness, disfigurement, and it had normal range of motion and strength.  The examiner did not attribute the scar to service.  
 
The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, the Veteran has not presented evidence to VA of a right leg, right knee, or right ankle disorder at any time.   

Absent the Veteran's personal statements, there is no evidence that he currently suffers from a laceration of the left 5th finger, a right leg disorder, right knee disorder, or right ankle disorder due to service.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to describe pain, he is not competent to diagnose himself as having a residual of a left 5th finger laceration, right leg disorder, right knee disorder, or right ankle disorder.  Except for the laceration of the left 5th finger, these disorders/disabilities are not the type of disorders that can be diagnosed by unique and readily identifiable features. They do not involve a simple identification that a layperson is competent to make.  Clinical testing by a physician or VA examiner is necessary.  Again, there is not a scintilla of evidence to support a finding of a disability of the right leg, right knee, or right ankle during the appellate period.  The Veteran's unsubstantiated statements regarding his claims that he had a right leg, right knee, or right ankle disorder are found to lack competency.  Additionally, although the Veteran has evidence of a laceration of his left 5th finger, there is no evidence to substantiate that the laceration occurred in service.  

Thus, since the evidence does not show that he presently has a right leg, right knee, or right ankle disorder, or that his laceration of the left 5th finger occurred in service, there is no basis upon which to grant service connection on a direct or secondary basis.  Service connection for residuals of a laceration of the left 5th finger and right leg, right knee, and right ankle disorders is not warranted.  


ORDER

An initial rating in excess of 10 percent for DJD of the lumbosacral spine prior to December 11, 2009, is denied.  

An initial rating in excess of 20 percent for DJD of the lumbosacral spine since December 11, 2009, is denied.  

Service connection for laceration of the left 5th finger is denied.  

Service connection for a right leg disorder, secondary to service-connected DJD of the lumbosacral spine is denied.  

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied.  


REMAND

Further development is necessary prior to final adjudication of the claims for an initial compensable rating for bilateral plantar fasciitis with metatarsalgia, service connection for degenerative disease of the cervical spine and service connection left rotator cuff strain, claimed as left arm numbness.  

As to the rating for the disorders of the feet, the February 2008 VA examiner specifically noted that the Veteran did not have Morton's metatarsalgia, but diagnosed bilateral metatarsalgia.  There was no reasoning provided for this apparent contradiction.  DC 5279 provides for a 10 percent rating for anterior metatarsalgia (Morton's disease), unilateral or bilateral.  Thus, if the Veteran manifests metatarsalgia, there would appear to be a basis for the assignment of a 10 percent rating.  Further examination is required to eliminate the confusion in this matter.

The Veteran's service treatment records indicate that the Veteran was beaten in service in August 1983.  He was noted to have been hit with a steel bar numerous times in the upper back (neck).  He presently has degenerative disease of the cervical spine.  His representative indicated that his medical records after service, within one year of discharge, have not been reviewed.  Additionally, although the February 2008 VA February examiner diagnosed degenerative disease of the cervical spine, he did not address whether it is at least as likely as not that this could have been a result of the beating the Veteran sustained to the upper back in service.  Therefore, this examination as to the Veteran's cervical spine disorder, is inadequate.  See 38 C.F.R. § 4.2.  

As for the Veteran's claim for service connection for left rotator cuff strain, claimed as left arm numbness, it is noted that he made complaints of numbness from the left shoulder to his left hand in service in April 1992.  He had left shoulder discomfort, numbness down his left arm to his hands, and he received traction of the left arm.  At that time, the examiner stated a diagnostic impression of rule out left ulnar, v. palsy v. thoracic outlet syndrome.  The Veteran continues to make these complaints to this date.  In the discussion of a mental health claim, the Court stated that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and the evidence that shows that the Veteran's condition could be a left ulnar nerve disorder, a left shoulder disorder, or thoracic outlet syndrome, the Veteran should be reexamined and determined if he has a disability that is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and it should be determined if he received treatment from retirement to September 1999 from a private physician, VA, CHAMPUS, or TRICARE for his feet, neck, left arm numbness, or thoracic outlet syndrome.  If so, those records should be obtained and associated with the claims folder.  If not, or if the records cannot be located, this information should be properly annotated in the claim folder.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate examination of his feet to determine the manifestations of the service-connected bilateral plantar fasciitis with metatarsalgia.  The claims folder should be provided to the examiner for review.  A complete history should be obtained from the Veteran.  All findings should be set forth.  The examiner must specifically indicate whether the Veteran manifests metatarsalgia of one or both feet.  

3.  Following completion of the development requested in paragraph 1, above, the Veteran should be afforded an appropriate VA examination to determine the origin of any cervical disorder the Veteran may have.  All indicated studies should be made.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's degenerative disease of the cervical spine is due to or a result of injury sustained in service.  The examiner should address the Veteran's service treatment records, specifically to include those reflective of a beating that occurred in August 1983 wherein he sustained injury to his body, to include his left side of his face, head, neck, and upper back.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Following completion of the development requested in paragraph 1, above, the Veteran should be afforded an appropriate VA examination to determine the nature and origin of any left shoulder, left ulnar nerve, left arm, and/or thoracic outlet syndrome disorder the Veteran may have.  All indicated studies should be made.  The examiner should render an opinion whether it is at least as likely as not (50 percent probability or more) that any left arm numbness, thoracic syndrome outlet, left shoulder, or other disorder is due to or a result of service.  The examiner should address the Veteran's service treatment records, specifically to include those reflective of thoracic outlet syndrome or left arm numbness.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  When the above development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of all of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


